WALKER, P. J.
In connection with other evidence tending to show that the defendant made the assault with which he was charged in the indictment, it was competent to show that illicit relations had existed between him and the woman assaulted, that these relations had been brought to an end by the woman, against the wishes of the defendant, and that thereafter the defendant made threats against her. Such proof may tend to disclose a motive on the part of the accused to commit the assault, and aid in identifying him as the wrongdoer.—Long v. State, 86 Ala. 43, 5 South. 443; Fowler v. State, 155 Ala. 21, 45 South. 913; Ford v. State, 71 Ala. 385.
The phrase “to tell you the truth,” used by the woman in her statement, “I had been going with this man, to tell you the truth,” was a mere colloquialism expressive of her sense of the fact admitted being one which she might wish to conceal except when required-to disclose it; and there was no error in the court’s refusal to exclude that part of the statement.
Objection wa.s made to the statement' of the defendant, as deposed to by the' woman, “He told me that if I didn’t do him no good, I wouldn’t do nobody else no good,” on the ground that it was not in the nature of a threat. In the light of the circumstances under which the statement was made — in the course of a conversation with the woman, in reference to which she testified, “I told him, ‘What you keep coming here for?’ I told him *123I didn’t want him no more” — it seems plain that the statement was fairly susceptible of being construed as conveying a covert threat, as a manifestation of jealousy or hostility and of a purpose to do the woman an injury. Its meaning was a question for the jury. The fact that innuendo was resorted to does not make evidence of such a statement inadmissible, where it may imply a menace of harm to the person charged to have been assaulted.—Woods v. State, 76 Ala. 35, 52 Am. Rep. 315] Barnes v. State, 88 Ala. 204, 7 South. 38, 16 Am. St. Rep. 48.
In connection with proof tending to show that footprints leading from the place where the shot was fired to a pasture fence near by were made by the defendant, and that the tracks of a mule corresponding with those of a mule belonging to the defendant were found in the pasture, it was competent to prove that there was a gate on the side of the pasture farthest from the scene of the shooting and in the direction of the defendant’s residence, as a circumstance tending to show that the defendant approached and left the scene of the shooting on foot, but rode away on his mule after he regained the pasture lot.
The testimony of one Watson, a witness for the defendant, tended to show that he was with the defendant at his own residence, some distance away, at or about the time the shooting occurred. The fact that this witness that night made inquiry of a person in the neighborhood as to the way to the defendant’s house could have had no hearing upon any. issue in the case, and the court Avas not in error in sustaining the solicitor’s objection to a question to another witness seeking to elicit proof of that fact.
Affirmed.